                      Case 5:19-cv-05540-EJD Document 2 Filed 09/03/19 Page 1 of 3


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129

                7   Attorneys for Defendant BLIZZARD
                    ENTERTAINMENT, INC., erroneously sued as
                8   ACTIVISION BLIZZARD, INC.
                9
                                                  UNITED STATES DISTRICT COURT
           10
                                           NORTHERN DISTRICT OF CALIFORNIA
           11
                                                        SAN JOSE DIVISION
           12

           13       ERIK ESTAVILLO,                               CASE NO.

           14                        Plaintiff,
                                                                  BLIZZARD ENTERTAINMENT, INC.’S
           15             v.                                      CERTIFICATION OF INTERESTED
                                                                  ENTITIES OR PERSONS
           16       BLIZZARD ENTERTAINMENT, INC.,
                    erroneously sued as ACTIVISION BLIZZARD,
           17       INC.,

           18                        Defendant.

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                  BLIZZARD ENTERTAINMENT, INC.’S
  GROUP , PC                                                      CERTIFICATION OF INTERESTED ENTITIES OR
                                                                  PERSONS
                       Case 5:19-cv-05540-EJD Document 2 Filed 09/03/19 Page 2 of 3


                1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                2           The undersigned is counsel of record for Defendant Blizzard Entertainment, Inc.,

                3   erroneously sued as Activision Blizzard, Inc., and hereby submits the following disclosure

                4   pursuant to Civil L.R. 3-15:

                5           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, Blizzard

                6   Entertainment, Inc., has a parent company, Activision Blizzard, Inc. Other than Activision

                7   Blizzard, Inc., there is no such interest to report.

                8

                9

           10

           11
                    Dated: September 3, 2019                        SCHILLING LAW GROUP, PC
           12
                                                                              Charity M. Gilbreth
           13                                                                 Matthew G. Ardoin
           14                                                                 Tyler H. Hunt

           15

           16                                                              By: /s/ Matthew G. Ardoin
                                                                              Matthew G. Ardoin
           17
                                                                              Attorneys for Defendant
           18                                                                 BLIZZARD ENTERTAINMENT, INC.,
                                                                              erroneously sued as ACTIVISION
           19                                                                 BLIZZARD, INC.
           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                             BLIZZARD ENTERTAINMENT, INC.’S
  GROUP , PC                                                                 CERTIFICATION OF INTERESTED ENTITIES OR
                                                                           1 PERSONS
                        Case 5:19-cv-05540-EJD Document 2 Filed 09/03/19 Page 3 of 3



                1                                     CERTIFICATE OF SERVICE

                2
                           I am employed in the County of Orange, State of California. I am over the age of
                3
                    18 years and not a party to this action. My business address is SCHILLING LAW GROUP, PC
                4   1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My email address is
                    shamika.polin@schillinglawgroup.com.
                5
                              On September 3, 2019, I served the following document(s) described as:
                6
                         BLIZZARD ENTERTAINMENT, INC.'S CERTIFICATION OF INTERESTED
                7
                                                       ENTITIES OR PERSONS
                8   by serving a true copy of the above-described document in the following manner:

                9                                             BYU.S.MAIL

            10              I am familiar with the office practice of Schilling Law Group, PC for collecting and
                    processing documents for mailing with the United States Postal Service. Under that practice,
            11      such documents that are placed for collection and mailing, are deposited with the United States
                    Postal Service on that same day in the ordinary course of business, with postage thereon fully
            12      prepaid. I placed the document(s) listed above in a sealed envelope or package containing the
                    above-described document(s) and addressed as set forth below in accordance with the practice of
            13
                    Schilling Law Group, PC for collecting and processing documents for mailing with the United
            14      States Postal Service.

            15      Erik Estavillo
                    3284 Cortese Circle
            16      San Jose, CA 95127
                    Tel: (408) 593-1226
            17 l ' t " - - - - - - - -- - - -- - - - - - - - ~ - - - - - - - - - - - - ~
            18               I declare under penalty of perjury under the laws of the United States of America that the
                    foregoing is true and correct.                                         ~~
                                                                              ~~
            19

           20       Dated: Septembe,- 3, 2019                                               ~.)
                                                                              '
                                                                              1amika . Po ·
           21

           22

           23

           24

           25

           26
                    4840-9838-9922, v. 1
           27

           28


SCHILLING LAW
                                                                         BLIZZARD ENTERTAINMENT, INC. 'S
 GROUP , PC                                                              CERTIFICATION OF INTERESTED ENTITIES OR
                                                                         PERSONS
